Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered. 
Drawings
The drawings are objected to because: Titles and associated units of measure should be shown on the x-axis and y-axis of Fig. 7.  For example, the x-axis could be labeled “Time (hours)”, or something similar.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7, 8, 15, and 19 are objected to because of the following informalities:  
In lines 1 - 2 of claim 7, “at least one of the one or more of the load sensors” should be changed to “at least one of the one or more load sensors”, or something similar.
Regarding claim 8, “at least one of the one or more of the load sensors is a load cell” should be changed to “the load cell”, or something similar.
In line 2 of claim 15, Examiner suggests changing “the load pad” to “the or each load pad”, or something similar.
Regarding claim 19, Examiner recommends changing “the at least one of the load pads” to “the at least one load pad” to be consistent with terminology used in claim 13, from which claim 19 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the use of the term “optionally” as recited in line 2 renders the claim indefinite because “optionally” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Claim 12 recites the limitation "the load pads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 18, it is unclear whether “at least one pad of the plurality of pads as a load pad” refers to “the at least one load pad” as recited in claim 13, from which claim 18 depends, or if it represents additional structural limitation(s).
Claim 19 recites the limitation "the at least one of the load cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "the load pad" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 11, 13 - 16, and 18 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Recalde (US 5,533,834).
Regarding claims 1, 2, 7, 13, and 22, Recalde discloses a pipe tensioner (pipe tension control system comprising tracks 424, 426) for laying or recovering a subsea pipeline (104, 204) comprising at least two opposing continuous tracks (424, 426) able to hold the subsea pipeline, each track having a plurality of pads (V-blocks 484, V-blocks 470) mounted on the continuous track for contacting the subsea pipeline (Figs. 1, 3, 6, 20, and 21; col. 9, lines 14 - 17; col. 18, line 66 - col. 19, line 5; col. 19, line 59 - col. 20, line 49; col. 21, lines 31 - 45). Recalde fails to disclose wherein each pad of the pipe tensioner is a load pad comprising one or more load sensors for measuring loading on the load pad during handling of the subsea pipeline. Recalde teaches pads (rollers 526 are functionally equivalent to pads), wherein each pad (526) is a load pad (load cells located within the axle mountings of each roller) for measuring loading on the load pad during the handling of the subsea pipeline (Figs. 24 - 26; col. 23, lines 35 - 36; col. 24, lines 21 - 30). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads. Given the apparatus as disclosed above, the method of claim 13 would have been considered obvious to one of ordinary skill in the art.
Regarding claims 3 and 18, Recalde fails to disclose at least one of the load pads measures one or more of a group comprising: axial loading, normal loading, and side loading; and measuring the loading on the load pad using the one or more load cells. Recalde teaches load pads (526 including load cells) measures one or more of a group comprising: axial loading, normal loading, and side loading; and measuring the loading on the load pad using the one or more load cells (Figs. 24 - 26; col. 24, lines 21 - 30). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claim 4, Recalde further discloses each pad (484, 470) comprises a track support portion (surface of each block 484, 470 adjacent motors 474, 460) and a pipeline engaging portion (outer surface of each block 484, 470) (Fig. 21).
Regarding claim 5, Recalde discloses all of the claim limitations except at least one load sensor is located between the track support portion and the pipeline engaging portion. Recalde teaches at least one load sensor (load cell located within mounting 530) is located between the track support portion (beam 508) and the pipeline engaging portion (outer surface of rollers 526) (Fig. 26). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the at least one sensor located between the track support portion and the pipeline engaging portion as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claim 6, Recalde fails to disclose clearance between the track support portion and the pipeline engaging portion. Recalde teaches clearance between the track support portion (508) and the pipeline engaging portion (outer surface of rollers 526) (Fig. 26). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the clearance between the track support portion and the pipeline engaging portion as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claim 8, Recalde fails to disclose at least one of the load cells is a three axis load cell. Recalde teaches a load cell (col. 24, lines 26 - 27) and each load cell would inherently include at least three axes (i.e. a vertical axis, a horizontal axis, an axis angled 45 degrees from the horizontal axis). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the tensioner pads as disclosed by Recalde with the three axis load cell as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claims 9 and 10, Recalde fails to disclose each of the tensioner pads has at least three load sensors. Recalde teaches each load pad has a load sensor (load cell) (Figs. 24 - 26; col. 23, lines 35 - 36; col. 24, lines 21 - 30). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the load pad comprising a load cell as taught by Recalde to include at least three load sensors as a design consideration within the skill of the art to provide a more accurate interpretation of the position of the pipeline relative to the tensioner pads. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F. 
Regarding claim 11, Recalde further discloses one or more data recorders (computer), data transmitters (transmitting electrical data from the sensing devices to the computer would inherently require a transmitter), or both (col. 24, lines 30 - 33).
Regarding claim 14, Recalde further discloses relaying (transmitting) the measuring of the loading as applied to another location (ship’s bridge) (col. 24, lines 30 - 33).
Regarding claim 15, Recalde teaches measuring of the loading on the load pad (load cell) and transmitting data from the load sensing device to a computer (col. 24, lines 30 - 33). The method as disclosed by Recalde would obviously include the step of recording the measuring of the loading data on the load pad because the sensor data would obviously be recorded on the load cell because that is the location from which electrical signals are being transmitted to the computer.
Regarding claim 16, Recalde further discloses real time measuring of the loading (col. 24, lines 21-30).
Regarding claim 19, Recalde fails to disclose the at least one of the load pads comprises a track support portion and a pipeline engaging portion, and further comprising the steps of: locating one or more load cells between the track support portion and the pipeline engaging portion of the at least one of the load cells, transferring an overall loading from the track support portion to the pipeline engaging portion through the at least one or more load cells; and measuring the loading on the load pad using the one or more load cells. Recalde teaches a load pad (load cell) comprises a track support portion (508) and a pipeline engaging portion (outer surface of rollers 526), and further comprising the steps of locating one or more load cells between the track support portion and the pipeline engaging portion (load cell located within mounting 530, which is located between 508 and 526) of the at least one of the load cells, transferring an overall loading from the track support portion to the pipeline engaging portion through the one or more load cells; and measuring the loading on the load pad using the one or more load cells (Fig. 26; col. 24, lines 21 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the load pads as disclosed by Recalde with the at least one load cell located between the track support portion and the pipeline engaging portion, the transferring of the overall loading from the track support portion to the pipeline engaging portion through the one or more load cells, and the monitoring of the passage of the pipeline through the pipeline tensioner as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claim 20, Recalde further discloses moving the subsea pipeline (104, 204) through the pipe tensioner (pipe tension control system comprising tracks 424,426) using the opposing continuous tracks (424, 426) (Figs. 1, 3, 6, 20, and 21; col. 9, lines 14 - 17; col. 18, line 66 - col. 19, line 5; col. 19, line 59 - col. 20, line 49; col. 21, lines 31 - 45). Recalde fails to disclose monitoring a passage of the subsea pipeline through the pipe tensioner based on measuring the loading on each load pad. Recalde teaches monitoring a passage of the subsea pipeline based on measuring the loading on each load pad (col. 24, lines 21 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads. 
Regarding claim 21, Recalde further discloses the pipe tensioner has two opposing tracks (424, 426), each track has at least one pad in a symmetric and opposing position with another of the tracks; and moving the subsea pipeline (104, 204) through the pipe tensioner using the opposing, continuous tracks (Fig. 21; col. 21, lines 31 - 42). Recalde fails to disclose at least one load pad; and monitoring the loading of the tensioner during engagement of the symmetric and opposing load pads against the pipeline. Recalde teaches pads (rollers 526 are functionally equivalent to pads), wherein each pad (526) is a load pad (load cells located within the axle mountings of each roller) for measuring loading on the load pad during the handling of the subsea pipeline; and monitoring loading on the load pad during the handling of the subsea pipeline (Figs. 24 - 26; col. 23, lines 35 - 36; col. 24, lines 21 - 30). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Recalde in view of Freeman (US 7,673,739). Recalde fails to disclose a wireless data transmitter. Freeman teaches a wireless data transmitter (wireless interface that receives and wirelessly transmit sensor data) (col. 1, lines 51 - 58; col. 2, lines 24 - 47). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the wireless data transmitter as taught by Freeman to provide a means of transmitting data from the load pad to a computer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Recalde in view of Friis (US 4,776,221). Recalde discloses all of the claim limitations except explicitly teaching continuous measuring of the loading. Friis teaches continuous measuring of the loading (col. 5, lines 3 - 6). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of continuously measuring of the loading as taught by Friis to provide a means of accurately tracking changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive. 
Applicant argued that Recalde fails to teach or suggest a load pad. Applicant argued that the pipe pads of Recalde are not load pads as claimed in the present application  because the load sensing devices/load cells as taught by Recalde are located in rollers not in load pads that are on and move with the track. Examiner replied that just like the claimed apparatus, Recalde teaches support pads mounted on an endless track for supporting a pipeline. Examiner took the position that since both the support pad and the roller comprising a load cell as taught by Recalde support the weight (load) of a pipeline and are both used to monitor and control tension in the pipeline, it would have been considered obvious to place a load cell in the V-block/support pad to provide improved monitoring and control of the tension in the pipeline.
Applicant argues that Recalde fails to disclose at least one load pad, including load cells.  Examiner replies that Recalde teaches load pads (526) including load cells (col. 24, lines 21 - 30).
Applicant argues that the word “load” is never associated with the word “pad”. Examiner replies that the prior art is not required to use the identical terminology that is used in the present application when referring to a particular structural element or limitation.  Examiner takes the position that although Recalde fails to explicitly describe any structural elements as “load pads” as recited in the claims of the present application, Recalde teaches structural elements that are functionally equivalent to the “load pads” as recited in the claims and, therefore, the apparatus as taught by Recalde reads on the claim limitations.  Examiner maintains that the V-blocks/support pads as taught by Recalde are used to support a pipe and the pipe represents a load placed on the V-blocks/support pads.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s pads and particularly the load pads are on the outside on the track and are moved along the track) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As discussed in a telephonic interview on 04 January 2022, Examiner admits that Recalde fails to describe any structural features of the load sensing device/load cell and, therefore, incorporating structural limitation(s) associated with the load pad into the independent claims would define over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/9/2022